
	
		III
		111th CONGRESS
		2d Session
		S. RES. 550
		IN THE SENATE OF THE UNITED STATES
		
			June 10, 2010
			Ms. Stabenow (for
			 herself and Ms. Snowe) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the week beginning on June 14,
		  2010, and ending on June 18, 2010, as National Health Information
		  Technology Week to recognize the value of health information technology
		  to improving health quality.
	
	
		Whereas the Healthcare Information and Management Systems
			 Society has collaborated with more than 5 dozen healthcare organizations for
			 almost 50 years to transform health care by improving information technology
			 and management systems;
		Whereas the Center for Information Technology Leadership
			 estimates that the implementation of national standards for interoperability
			 and the exchange of health information would save the United States
			 approximately $77,000,000,000 in expenses relating to health care each
			 year;
		Whereas health care information technology and management
			 systems have been recognized as essential tools for improving the quality and
			 cost efficiency of the health care system;
		Whereas Congress has made a commitment to leveraging the
			 benefits of the health care information technology and management systems,
			 including through the adoption of electronic medical records that will help to
			 reduce costs and improve quality while ensuring privacy of patients and
			 codification of the Office of the National Coordinator for Health Information
			 Technology;
		Whereas Congress has emphasized improving the quality and
			 safety of delivery of health care in the United States; and
		Whereas since 2006, organizations across the United States
			 have united to support National Health Information Technology Week to improve
			 public awareness of the benefits of improved quality and cost efficiency of the
			 health care system that the implementation of health information technology
			 could achieve: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 week beginning on June 14, 2010, and ending on June 18, 2010, as
			 National Health Information Technology Week;
			(2)recognizes the
			 value of information technology and management systems in transforming health
			 care for the people of the United States; and
			(3)calls on all
			 interested parties to promote the use of information technology and management
			 systems to transform the health care system in the United States.
			
